[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER MODIFYING RULING OF FEBRUARY 4, 1994 REGARDINGPLAINTIFF'S OBJECTIONS TO PRODUCTION REQUESTS
In a ruling dated February 4, 1994, this court, inter alia, sustained plaintiff's objections to the following production requests of the defendant, Gilbert Shasha:
    1.  Copies of all medical or other records relating to you contained in the files of Dr. Ripkin, Dr. Choung, and Dr. Silvestri.
2.  Copies of all medical records in the possession of SNET
    3.  Authorizations allowing Cooney, Scully and Dowling to obtain any records relating to you from:
(a) Dr. Ripkin;
(b) Dr. Choung;
(c) Dr. Silvestri;
(d) the Connecticut Department of Corrections.
After review of its ruling and upon reconsideration, this court hereby modifies its ruling, and orders that the objections are overruled for all of the above document requests except for 3(d), the request regarding the Connecticut Department of Corrections. That objection is sustained except for the relevant W-2 forms and a copy of the benefits package from the Department of Corrections, the plaintiff's present employer. Accordingly, the defendant, Gilbert Shasha's motion to reconsider and modify rulings on objections to production request, dated March 24, 1994, is granted in part. The plaintiff's Motion for Protective Order, dated March 30, 1994, is, consequentially, denied with respect to the document requests above, except for 3(d) as ordered. All motions for sanctions are hereby denied.
In view of the preceding discovery order, the court declines CT Page 5256 to rule on the merits of the defendant's request for admissions at this time and the plaintiff does not need to respond to these requests at this time.
Regarding the defendant, William A. Parks, objections to numbers 31 and 34 of plaintiff's second set of interrogatories (dated January 10, 1994), the court hereby overrules these objections.
BY THE COURT
Arena, J.